Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 13-16 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (U.S. Patent Application Publication No. 2004/0052076) in view of McKenzie et al. (U.S. Patent Application Publication No. 2012/0170264), Jeong et al. (KR 20110022410), and Casper et al. (U.S. Patent No. 9,189,996).
For claim 1, Mueller et al. discloses a light (the claimed term ‘horticultural light’ is not accorded any patentable weight since it merely recites the intended use of the structure, and the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).) comprising:
a housing fixture having an outer surface including an opening (as discussed in [0193]: lighting unit 100 with “enclosure/housing arrangements” and “socket or fixture arrangement”); an array of different colored light emitting diodes (LEDs) positioned to emit light through the opening and operating at various peak wavelengths (as discussed in [0168]); a current control channel (as discussed in [0164]: processor 102) in electrical communication with at least one of the LEDs; a fixture control (as discussed in [0198] and [0200]: central controller 202), the fixture control including a control module (as discussed in [0199]: via a unique address) for controlling light wave intensity of each LED (as discussed in [0200]: the central controller 202 is configured to communicate commands  that include light intensity) via the current control channel, a wireless interface for receiving a user input recipe (as discussed in [0180]: “a number of user-selectable settings or functions (e.g., generally controlling the light output of the lighting unit 100, changing and/or selecting various pre-programmed lighting effects to be generated by the lighting unit, changing and/or selecting various parameters of selected lighting effects, setting particular identifiers such as addresses or serial numbers for the lighting unit, etc.”) from a computing device, and a wireless interface for communicating with a system of horticultural lights participating in a fixture mesh network (as discussed in [0180]: wireless transmission); a fixture firmware (as discussed in [0042], [0071], [0072]: software, firmware) to store programmable user input including the user input recipe; a fixture ID (as discussed in [0170]: identifiers) to identify the housing fixture in the system of horticultural lights participating in the fixture mesh network; and a current measuring device (as discussed in [0186]: “various metering/detection devices that monitor electrical signals or characteristics (e.g., voltage, current…)”) mounted within the housing fixture (as discussed in [0185]: “a signal source 124 that may be employed in, or used in connection with, the lighting unit 100”) and electrically coupled to at least one LED color group of the array of different colored LEDs (as discussed in [0165]-[0167] and [0186]), the current measuring device detecting current flow to the LED color group (as discussed in [0165]-[0167]: “pulse amplitude modulation “PAM” and [0186]: “various metering/detection devices that monitor electrical signals or characteristics (e.g., voltage, current…)”); and wherein the fixture control (as discussed in [0198]: controller 202) is configured to transmit the user input recipe to at least one other fixture control in the fixture mesh network via the radio frequency interface (as discussed in [0180]: wireless transmission).
While Mueller et al. discloses wireless transmission of signals to lighting units participating in a fixture mesh network (as discussed in [0075]), the reference fails to mention Bluetooth and radio frequency transmission. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the wireless transmission for a Bluetooth interface and a radio frequency interface for the advantage of efficiently transferring and receiving information from multiple lights within the network, where Bluetooth and radio frequency controls are notoriously well known in the art to control structures wirelessly, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Mueller et al. discloses the invention substantially as claimed, but is silent about the array including a plurality of LED color groups. However, McKenzie et al. teaches a horticultural light (as discussed in the abstract) comprising: a housing fixture (Fig. 1: 100) and an array of different colored light emitting diodes (LEDs) (Fig. 1: 120), the array including a plurality of LED color groups (as discussed in [0011] and shown in table 1); a fixture control mounted within the housing fixture (Fig. 1: controller 120); a fixture firmware to store programmable user input including a user input recipe (as discussed in [0026]: “A controller memory may be configured with stored settings reflecting optimal intensity levels for various species and/or growth phases, which setting may be based on scientifically tested plant growth data and/or plant growth theory.”), where the user input recipe includes a combination of intensity levels for the LED color groups specific to a plant variety (as discussed in [0022] and [0028]: “one or more pre-configured settings”, “user-programmable to implement one or more custom settings”), wherein the control module is configured to control the LED color groups to operate in one of an inspection mode and a growth mode, wherein controlling the LED color groups in the growth mode includes controlling the light wave intensity of each LED color group based on the user input recipe (as discussed in [0022] and [0028]: control of intensities based on “growth phase” corresponding to “one or more pre-configured settings”, “user-programmable to implement one or more custom settings”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the light of Mueller et al. to include the user input recipe and plurality of LED color groups as taught by McKenzie et al. for the advantages of pre-programming plant growth settings and applying light intensities specific to plant species and growth phases.
Mueller et al. discloses the invention substantially as claimed, but is silent about the fixture control mounted within the housing fixture and being configured to, responsive to detecting a current fault with the current measuring device, report the current fault to at least one other fixture control via the fixture mesh network. However, Jeong et al. teaches a horticultural light (as shown in Fig. 1) comprising: a fixture control (Fig. 1: integrated management control unit 50) for controlling light wave intensity of each LED; and a current measuring device (Fig. 1: 30), and wherein the fixture control is configured to, responsive to detecting a current fault in the LED color group with the current measuring device, report the current fault to at least one other fixture control via the fixture mesh network via the radio frequency interface (as discussed in the translated disclosure “when the integrated management control unit 50 receives information indicating that a failure has occurred in the light emitting module 20 or the light emitting diode 21 from the failure diagnosis unit 30, the integrated management control unit 50 may fail in a registered manager terminal, for example, a manager's mobile phone.” and “In addition, the monitoring information transmission method of the failure diagnosis unit 30 to the integrated management control unit 50 may be a wired method or a wireless method.”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the light of Mueller et al. to include the fixture control as taught by Jeong et al. for the advantage of monitoring and alerting when the different colored LEDs include a faulty light source.
Mueller et al. discloses the invention substantially as claimed, but is silent about the control module is further configured to automatically transmit an updated user recipe to at least one other fixture control of a subset of the system of horticulture lights based on a zone assigned to the subset. However, Casper et al. teaches an illumination system comprising: a control module (as discussed in Col. 8, lines 19-21: 700), the control module is further configured to automatically transmit an updated user recipe to at least one other fixture control of a subset of the system of horticulture lights based on a zone assigned to the subset (as discussed in Col. 8, lines 25-48).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the light of Mueller et al. to include the control module as taught by Casper et al. for the advantage of automatically implementing desired color temperatures and light intensities to the different colored LEDs.

For claim 2, Mueller et al. as modified by McKenzie et al., Jeong et al., and Casper et al. disclose the horticultural light according to claim 1, wherein the array of different colored LEDs contains one or more infrared (IR) LEDs, one or more red LEDs, one or more blue LEDs, one or more ultraviolet (UV) LEDs, and one or more white LEDs (Mueller et al. as discussed in [0202]).

For claim 10, Mueller et al. discloses a system of lights (the claimed term ‘horticultural light’ is not accorded any patentable weight since it merely recites the intended use of the structure, and the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).) comprising:
a plurality of lights (Fig. 2: lighting unit 100), each consisting a housing fixture (as discussed in [0193]: with “enclosure/housing arrangements”) and an array of different colored light emitting diodes (LEDs) (as discussed in [0168]); a plurality of current control channels (as discussed in [0164] and shown in Fig. 1: processor 102 of each lighting unit 100) in electrical communication with at least one of the LEDs; a plurality of fixture controls (as discussed in [0197]: lighting unit controllers 208A-208D) for controlling light wave intensity of each LED via the current control channel; a fixture mesh network (as discussed in [0189]: “one or more communication ports 120 may facilitate coupling multiple lighting units together as a networked lighting system”) including at least one fixture control of the plurality of fixture controls (as discussed in [0197]: lighting unit controllers (LUCs) 208A-208D); an at least one master fixture control (as discussed in [0198]: controller 202) for receiving information from a user and relaying the information to at least one other fixture control in the fixture mesh network; a plurality of fixture firmware (as discussed in [0042], [0071], [0072]: software, firmware) for storing one or more zone control variables (as discussed in [0169]), one or more user input recipes (as discussed in [0180]), and multiple preset modes of operation (as discussed in [0180]-[0183]); and a plurality of current measuring devices (as discussed in [0186]: “various metering/detection devices that monitor electrical signals or characteristics (e.g., voltage, current…)”), each of the current measuring devices, each mounted within the housing fixture of its respective horticultural light (as discussed in [0185]: “a signal source 124 that may be employed in, or used in connection with, the lighting unit 100”) and electrically coupled to at least one LED color group of the array of different colored LEDs (as discussed in [0165]-[0167] and [0186]) and configured to detect current flow to the at least one LED color group (as discussed in [0165]-[0167]: “pulse amplitude modulation “PAM” and [0186]: “various metering/detection devices that monitor electrical signals or characteristics (e.g., voltage, current…)”); ]); and wherein the plurality of fixture controls (as discussed in [0198]: controller 202) is configured to transmit one or more user input recipes to at least one other fixture control in the fixture mesh network via the radio frequency interface (as discussed in [0180]: wireless transmission).
Mueller et al. discloses the invention substantially as claimed, but is silent about the array including a plurality of LED color groups. However, McKenzie et al. teaches a horticultural light (as discussed in the abstract) comprising: a housing fixture (Fig. 1: 100) and an array of different colored light emitting diodes (LEDs) (Fig. 1: 120), the array including a plurality of LED color groups (as discussed in [0011] and shown in table 1); a plurality of fixture firmware for storing one or more zone control variables, one or more user input recipes, and multiple preset modes of operation (as discussed in [0026]: “A controller memory may be configured with stored settings reflecting optimal intensity levels for various species and/or growth phases, which setting may be based on scientifically tested plant growth data and/or plant growth theory.”), where the one or more user input recipes each include a combination of intensity levels for the LED color groups specific to a plant variety (as discussed in [0022] and [0028]: “one or more pre-configured settings”, “user-programmable to implement one or more custom settings”), a fixture control configured to control the LED color groups to operate in one of an inspection mode and a growth mode, wherein controlling the LED color groups in the growth mode includes controlling the light wave intensity of each LED color group based on one of the one or more user input recipes (as discussed in [0022] and [0028]: control of intensities based on “growth phase” corresponding to “one or more pre-configured settings”, “user-programmable to implement one or more custom settings”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the light of Mueller et al. to include the user input recipe and plurality of LED color groups as taught by McKenzie et al. for the advantages of pre-programming plant growth settings and applying light intensities specific to plant species and growth phases.
Mueller et al. discloses the invention substantially as claimed, but is silent about the plurality of fixture controls mounted within the housing fixture of its respective horticultural light and being configured to, responsive to detecting a current fault in the LED color group with one of the plurality of current measuring devices, report the current fault to at least one other fixture control via the fixture mesh network.  However, Jeong et al. teaches a horticultural light (as shown in Fig. 1) comprising: a fixture control (Fig. 1: integrated management control unit 50) for controlling light wave intensity of each LED; and a current measuring device (Fig. 1: 30), and wherein the fixture control being configured to, responsive to detecting a current fault in the LED color group with the current measuring device, report the current fault to at least one other fixture control via the fixture mesh network (as discussed in the translated disclosure “when the integrated management control unit 50 receives information indicating that a failure has occurred in the light emitting module 20 or the light emitting diode 21 from the failure diagnosis unit 30, the integrated management control unit 50 may fail in a registered manager terminal, for example, a manager's mobile phone.” and “In addition, the monitoring information transmission method of the failure diagnosis unit 30 to the integrated management control unit 50 may be a wired method or a wireless method.”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the light of Mueller et al. to include the fixture control as taught by Jeong et al. for the advantage of monitoring and alerting when the different colored LEDs include a faulty light source.
Mueller et al. discloses the invention substantially as claimed, but is silent about the master fixture control is further configured to automatically transmit an updated user recipe to at least one other fixture control of a subset of the system of the plurality of horticulture lights based on a zone assigned to the subset. However, Casper et al. teaches an illumination system comprising: a master fixture control (as discussed in Col. 8, lines 19-21: 700), the master fixture control is further configured to automatically transmit an updated user recipe to at least one other fixture control of a subset of the system of the plurality of horticulture lights based on a zone assigned to the subset (as discussed in Col. 8, lines 25-48).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the light of Mueller et al. to include the master fixture control as taught by Casper et al. for the advantage of automatically implementing desired color temperatures and light intensities to the different colored LEDs.
For claim 13, Mueller et al. discloses a method of programming a light (the claimed term ‘horticultural light’ is not accorded any patentable weight since it merely recites the intended use of the structure, and the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).) comprising:
receiving a user input (as discussed in [0200]: via central controller 202); transmitting the user input to a fixture control (as discussed in [0200]: communicate to one or more lighting unit controller (LUCs)) of the horticultural light (as discussed in [0198]: “the LUCs and the central controller may be coupled together in a variety of configurations using a variety of different communication media and protocols to form the networked lighting system 200”); relaying the user input recipe (as discussed in [0200]: “rainbow chase”) to at least one of a subset of fixture controls of a plurality of horticulture lights (as discussed in [0200]: “lighting control information can be forwarded to lighting unites 100. For example, a lighting system operator may want to generate a color changing effect that varies colors from lighting unit to lighting unit”); measuring a current flow in the at least one LED color group (as discussed in [0165]-[0167]: “pulse amplitude modulation “PAM” and [0186]: “various metering/detection devices that monitor electrical signals or characteristics (e.g., voltage, current…)”) with a current measuring device (as discussed in [0186]: “various metering/detection devices that monitor electrical signals or characteristics (e.g., voltage, current…)”) mounted within the housing fixture (as discussed in [0193]: with “enclosure/housing arrangements”) of the horticultural light (as discussed in [0185]: “a signal source 124 that may be employed in, or used in connection with, the lighting unit 100”) and electrically coupled to at least one LED color group (as discussed in [0165]-[0167] and [0186]).
Mueller et al. discloses the invention substantially as claimed, but is silent about receiving a user input recipe including a combination of intensity levels, specific to a plant variety, for a plurality of LED color groups for the horticultural light. However, McKenzie et al. teaches method of programming a horticultural light (as discussed in the abstract) comprising: receiving a user input including a user input recipe including a combination of intensity levels (as discussed in [0034] and [0035]), specific to a plant variety (as discussed in [0026]: “A controller memory may be configured with stored settings reflecting optimal intensity levels for various species and/or growth phases, which setting may be based on scientifically tested plant growth data and/or plant growth theory.”), for a plurality of LED color groups for the horticultural light (as discussed in [0011] and shown in table 1); based on relayed information, controlling the LED color groups to operate in one of an inspection mode and a growth mode, wherein controlling the LED color groups to operate in the growth mode includes controlling the light wave intensity of each LED color group based on the user input (as discussed in [0022] and [0028]: control of intensities based on “growth phase” corresponding to “one or more pre-configured settings”, “user-programmable to implement one or more custom settings”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mueller et al. to include the user input recipe and plurality of LED color groups as taught by McKenzie et al. for the advantages of pre-programming plant growth settings and applying light intensities specific to plant species and growth phases.
Mueller discloses the invention substantially as claimed, but is silent about the fixture control mounted within a housing fixture of the horticultural light; and the step of detecting a current fault in the LED color group; and responsive to detecting the current fault, reporting the current fault to the fixture mesh network. However, Jeong et al. teaches a method of programming a horticultural light (as shown in Fig. 1) comprising: detecting a current fault in the LED color group (Fig. 1: 21); and responsive to detecting the current fault, reporting the current fault to at least one other fixture control via the fixture mesh network (as discussed in the translated disclosure “when the integrated management control unit 50 receives information indicating that a failure has occurred in the light emitting module 20 or the light emitting diode 21 from the failure diagnosis unit 30, the integrated management control unit 50 may fail in a registered manager terminal, for example, a manager's mobile phone.” and “In addition, the monitoring information transmission method of the failure diagnosis unit 30 to the integrated management control unit 50 may be a wired method or a wireless method.”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mueller et al. to include the fixture control as taught by Jeong et al. for the advantage of monitoring and alerting when the different colored LEDs include a faulty light source.
Mueller et al. discloses the invention substantially as claimed, but is silent about relaying the user input recipe to at least one of a subset of fixture controls of a plurality of horticulture lights of a fixture mesh network based on a zone assigned to the subset. However, Casper et al. teaches a method programming a horticulture light comprising: relaying the user input recipe (as discussed in Col. 8, lines 38-39) to at least one of a subset of fixture controls of a plurality of horticulture lights of a fixture mesh network (as shown in Fig. 1) based on a zone assigned to the subset (as discussed in Col. 8, lines 40-48).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mueller et al. to include the relaying a user input recipe based on a zone as taught by Casper et al. for the advantage of automatically implementing desired color temperatures and light intensities to the different colored LEDs.

For claim 14, Mueller et al. as modified by McKenzie et al., Jeong et al., and Casper et al. disclose the method of programming the horticultural light according to claim 13, wherein the fixture control can be updated via a wireless interface (Mueller et al. as discussed in [0180]).

For claim 15, Mueller et al. as modified by McKenzie et al., Jeong et al., and Casper et al. disclose the method of programming the horticultural light according to claim 14, wherein a master fixture control (Mueller et al. as discussed in [0198]: controller 202) receives the user input recipe via the wireless interface (Mueller et al. as discussed in [0180]: wireless transmission) and transmits the user input recipe to the at least one of a subset of fixture control in the fixture mesh network (Casper et al. as discussed in Col. 8, lines 25-48).

For claim 16, Mueller et al. as modified by McKenzie et al., Jeong et al., and Casper et al. disclose the method of programming the horticultural light according to claim 14 wherein a fixture firmware (Mueller et al. as discussed in [0042], [0071], [0072]: software, firmware) can be updated by connecting to an electrical control device via a USB bridge node, including a USB port and antenna (Mueller et al. as discussed in [0180] and [0189]: “one or more communication ports 120 may facilitate coupling multiple lighting units together as a networked lighting system”).

For claim 20, Mueller et al. as modified by McKenzie et al., Jeong et al., and Casper et al. disclose the horticultural light of claim 1, wherein the inspection mode includes activating white LEDs (Mueller et al. as discussed in [0163]).

For claim 21, Mueller et al. as modified by McKenzie et al., Jeong et al., and Casper et al. disclose the horticultural light according to claim 1, wherein the current measuring device detects a fault in a single LED driver (Jeong et al. Fig. 1 and discussed in the translated disclosure “The failure diagnosis unit 30 detects a voltage drop corresponding to a current flowing through the sensing resistor and determines whether the light emitting diode 21 or the light emitting module 20 is broken, and monitors information on the determination result of the integrated management control unit (50).”).

For claim 22, Mueller et al. as modified by McKenzie et al., Jeong et al., and Casper et al. disclose the horticultural light according to claim 1, wherein the current measuring device detects a fault based on zero current (Jeong et al. Fig. 1 and discussed in the translated disclosure “The failure diagnosis unit 30 detects a voltage drop corresponding to a current flowing through the sensing resistor and determines whether the light emitting diode 21 or the light emitting module 20 is broken, and monitors information on the determination result of the integrated management control unit (50).”).

For claim 26, Mueller et al. as modified McKenzie et al., Jeong et al., and Casper et al. disclose the method of claim 13, further comprising reporting a current fault to a user (Jeong et al. as discussed in the translated disclosure “when the integrated management control unit 50 receives information indicating that a failure has occurred in the light emitting module 20 or the light emitting diode 21 from the failure diagnosis unit 30, the integrated management control unit 50 may fail in a registered manager terminal, for example, a manager's mobile phone.”).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. in view of McKenzie et al., Jeong et al., and Casper et al., as applied to claims 1, 2, 10, 13-16, 20-22 and 26 above, and further in view of Nguyen et al. (U.S. Patent Application Publication No. 2017/0241632).
For claims 3-6, Mueller et al. as modified by McKenzie et al., Jeong et al., and Casper et al. disclose the invention substantially as claimed, but fails to specifically show the wavelengths of the array of different colored LEDs. However, Nguyen et al. teaches a horticultural light (Fig. 1: 130) comprising: an array of different colored LEDs (Fig. 4A: 435) operating at various peak wavelengths; wherein each of the IR LEDs have a wavelength of 730 nm; wherein the array of different colored LEDs contains at least two red LEDs; and some of the at least two red LEDs have a wavelength of 660 nm, and some of the at least two red LEDs have a wavelength of 634 nm; wherein each of the one or more blue LEDs have a wavelength of 465 nm; wherein each of the one or more UV LEDs have a wavelength of 385 nm (as discussed in [0018]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the light of Mueller et al., McKenzie et al., Jeong et al., and Casper et al. to include the different colored LEDs as taught by Nguyen et al. for the advantage of providing radiation compatible with the needs of plants to increase horticultural growth.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. in view of McKenzie et al., Jeong et al., and Casper et al., as applied to claims 1, 2, 10, 13-16, 20-22 and 26 above, and further in view of Szeto et al. (U.S. Patent Application Publication No. 2016/0262313).
For claim 7, Mueller et al. as modified by McKenzie et al., Jeong et al., and Casper et al. disclose the invention substantially as claimed, but fails to specifically show each of the one or more white LEDs have a color temperature of 5000k. However, Szeto et al. teaches a horticultural light (Figs. 2-3: 30) comprising: an array of different colored LEDs operating at various peak wavelengths (as discussed in [0030]); wherein each of the one or more white LEDs have a color temperature of 5000k (as discussed in [0030]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the light of Mueller et al., McKenzie et al., Jeong et al., and Casper et al. to include the white LEDs as taught by Szeto et al. for the advantage of providing radiation compatible with the needs of plants to increase horticultural growth.

	Response to Arguments
Applicant’s arguments with respect to claims 1-7, 10, 13, 20-22 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643